Morton, J.
The only question in this case is whether in case the judge found that the plaintiff was entitled to an accounting, as he did, it was open to him at the same trial to determine the amount, if any, which the plaintiff was entitled to recover. The matter is too plain for discussion. The practice no doubt is to send matters of account to a master, but it was optional with the judge to settle the account himself or send it to a master as he saw fit. The defendant admitted that the taking of the account at that time would not operate as a surprise to him. He is not shown to have been prejudiced in any way by the course that was pursued.

Exceptions overruled.